Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yamaura1 discloses “recovery of the height field function of an object from its surface normal vectors in terms of uniform bi-quadratic B-spline surfaces” (See abstract).
Cheng2 discloses “Shape from gradient fields is a traditional issue in image processing and computer vision fields, and is also the final step for many applications…The special processing of boundary assumes a Neumann boundary condition instead of Dietrich boundary”
Neither reference suggest application to a 3D model by applying Neuman and Dirichlet boundary conditions as claimed.
Munshi (See Fig. 3 below) discloses determination of a gradient from normal maps and conversion to a height map:

    PNG
    media_image1.png
    803
    548
    media_image1.png
    Greyscale

Munshi3 does not suggest using a Neuman and Dirichlet boundary.
McAdams4 discloses use of Neuman and Dirchlet boundaries in 3D models but does not suggest generation of a height map as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        	


    
        
            
    

    
        1 Yamaura, Shape reconstruction from a normal map in terms of uniform bi-quadratic B-spline surfaces
        2 Cheng, Shape from Gradient Fields Using Kernel Poisson Equation
        3 Munshi et al. (US Patent 6,850,244)
        4 McAdams (US Patent 8,803,887)